— Casey, J.
On September 14, 1990, defendant was charged in a superior court information with three counts of sexual abuse in the first degree, four counts of sexual abuse in the second degree, one count of sodomy in the third degree and six counts of endangering the welfare of a child. Following plea negotiations defendant entered a plea of guilty to two counts of sexual abuse in the first degree in full satisfaction of the charges. In keeping with the plea agreement defendant was sentenced to two concurrent terms of imprisonment of 2 Vi to 7 years.
On this appeal, defendant alleges that he received ineffective assistance of counsel because his counsel had been a victim of past sexual molestation. This contention was not part of the record below and, therefore, may not be considered on this appeal (see, People v Pardoe, 147 AD2d 820). As to defendant’s additional claim that his sentence was excessive, we find no merit. In the circumstances, considering the type and number of the crimes involved, defendant’s sentence can hardly be characterized excessive. The judgment of conviction should be affirmed.
Mikoll, Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the judgment is affirmed.